Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method (i.e., a process) in claims 1, 3, 5-6, and 8.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A method for executing a user-guided lottery, the method comprising the steps of: 
5(A) providing a plurality of user groups managed by at least one remote server, wherein each user group includes a selection criteria; 
(B) providing a plurality of user accounts managed by the at least one remote server, wherein each user account is associated to a user personal computing (PC) device and a financial account, and wherein each user account includes 10user eligibility information; 
(C) receiving an interaction requests from an arbitrary account with the at least one remote server, wherein the arbitrary account is from the plurality of user accounts; 
(D) executing a user verification process for the arbitrary account with the at least one remote server in order to identify at least one matching group, wherein the 15matching group is from the plurality of user groups; 
(E) executing a lottery configuration process for the matching group with the at least one remote server in order to determine a buy-in amount and an event window; 
(F) executing a randomized selection process with the at least one remote server in order to determine a winning account, wherein the winning account is one of the 20user accounts in the matching group; and 
(G) displaying a visual representation of the randomized selection process with the user PC device associated to the arbitrary account;
verifying the user eligibility information with the at least one remote server;  
comparing the user eligibility information of the arbitrary account to the selection criteria for each of the plurality of user groups with the at least one remote server in order to identify the at least one matching group, wherein the matching group is from the plurality of user groups; 
appending the arbitrary account to the matching group with the at least one remote server; 
providing a bonus incentive managed by the at least one remote server; and 
transferring the bonus incentive to the financial account of the arbitrary user account with the at least one remote server; 
providing a reward pool managed by the at least one remote server; 
allocating a portion of the reward pool as a service fund with the at least one remote server; and 
transferring the remainder of the reward pool into the financial account of the winning account with the at least one remote server.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including commercial or legal interactions involving agreements, contracts, legal obligations marketing and sales activities, and managing personal behavior or relationships through social activities and following rules or instructions that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on remote server(s) and PC device(s) it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers,  smart phones, video game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including  remote server(s) and PC device(s) amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Pages 8 line 9 through page 10 line 16). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Pages 8 line 9 through page 10 line 16).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3, 5-6, 8 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bramwell et al (US 10,282,740) in view of Barrs et al (US 2016/0035185) further in view of Bintliff (US 9,799,169).


Claim 1: The combination of Bramwell, Barrs & Blintliff teaches a method for executing a user-guided lottery, the method comprising the steps of: 
5(A) providing a plurality of user groups managed by at least one remote server, wherein each user group includes a selection criteria (Bramwell Col 22:1-20; 23:34-40 & Barrs Figure 2;); 
(B) providing a plurality of user accounts managed by the at least one remote server, wherein each user account is associated to a user personal computing (PC) device and a financial account, and wherein each user account includes 10user eligibility information (Bramwell Figure 4; Col 55:4-13; 21:4-29 & Barrs Abstract Figure 2; Paragraph [0018]); 
(C) receiving an interaction requests from an arbitrary account with the at least one remote server, wherein the arbitrary account is from the plurality of user accounts(Bramwell Col 8:3-13; 13:54-67; Barrs Figure 2); 
(D) executing a user verification process for the arbitrary account with the at least one remote server in order to identify at least one matching group, wherein the 15matching group is from the plurality of user groups (Bramwell Col 21:4-29); 
(E) executing a lottery configuration process for the matching group with the at least one remote server in order to determine a buy-in amount and an event window (Bramwell Figure 1; Col 4:29-43); 
(F) executing a randomized selection process with the at least one remote server in order to determine a winning account, wherein the winning account is one of the 20user accounts in the matching group (Bramwell Col 8:3-21; 8:57-9:5; 21:4-29, 22:65-23:33); and 
(G) displaying a visual representation of the randomized selection process with the user PC device associated to the arbitrary account (Bramwell Col 8:57-9:5; 22:65-23:33);
verifying the user eligibility information with the at least one remote server (Bramwell Col 17:58-18:10; 21:4-29); 
comparing the user eligibility information of the arbitrary account to the selection criteria for each of the plurality of user groups with the at least one remote server in order to identify the at least one matching group, wherein the matching group is from the plurality of user 30groups (Bramwell Col 21:4-29; Col 22:1-20;); and 
appending the arbitrary account to the matching group with the at least one remote server (-understood as describing the defining of the group based on determined eligibility- Bramwell Col 17:58-18:10; 21:4-29);  
providing a bonus incentive managed by the at least one remote server (Bramwell 4:59-5:8; Barrs [0004], [0019], [0025]); and 
15transferring the bonus incentive to the financial account of the arbitrary user account with the at least one remote server (Barrs Paragraph [0020]).  
providing a reward pool managed by the at least one remote server (Barrs Abstract Figure 2; Paragraphs [0008], [0027], [0031]); 
allocating a portion of the reward pool as a service fund with the at least one remote server(Bintliff Col 17:14-41); 10and 
transferring the remainder of the reward pool into the financial account of the winning account with the at least one remote server (Barrs Abstract Figure 2; Elm 212 & Bintliff Col 17:14-41).  
Bramwell does not explicitly teach the inclusion of player financial accounts however in an analogous invention Barrs teaches the feature was known at the time of invention (Barrs Abstract Figure 2; Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the interaction with player financial accounts as taught by Barrs in the invention of Bramwell in order to provide the predictable and expected result of enabling the distribution of awards directly to the player accounts without requiring additional player redemption. 
The combination of Bramwell & Barrs does not explicitly teach allocating a portion of the reward pool as a service fund with the remote server (Bintliff Col 17:14-41) however in an analogous invention Bintliff teaches the feature was known at the time of invention (Bintliff Col 17:14-41).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated allocating a portion of the reward pool as a service fund with the remote server as taught by Bintliff in the combination of Bramwell & Barrs in order to provide the predictable and expected result of providing a manner to fund the operation of the user lottery gaming services according to wagers placed that does not require the additional charging of user fees.



Claim 3: The combination of Bramwell, Barrs & Blintliff teaches the method for executing a user-guided lottery, the method as claimed in claim 1 comprising: 
receiving a group creation command from the arbitrary user account with the at least one 5remote server, wherein the group creation command includes at least one desired selection criteria (Bramwell 23:34-40; 25:21-29); 
generating a new user group within the plurality of user groups with the at least one remote server(Bramwell 23:34-40; 25:21-29); and 
designating the desired selection criteria as the selection criteria for the new user 10group with the at least one remote server(Bramwell 23:34-40; 25:21-29).  

Claim 5: The combination of Bramwell, Barrs & Blintliff teaches the method for executing a user-guided lottery, the method as claimed in claim 1 comprising: 
20prompting each user account in the matching group to select a desired buy-in amount and a desired event window with the user PC device (Bramwell Figure 1; Col 4:29-43 & Barrs Abstract Figure 2; Paragraph [0031]); 
calculating a final buy in amount and a final event window with the at least one remote server based on the desired buy-in amount and the desired event window received from each user account in the matching group (Barrs Abstract Figure 2;); and 
25transferring the final buy-in amount from the financial account of each user account in the matching group into a reward pool with the at least one remote server (Bramwell Col 8:57-9:5; 22:65-23:33 & Barrs Abstract Figure 2;).  

Claim 6: The combination of Bramwell, Barrs & Blintliff teaches the method for executing a user-guided lottery, the method as claimed in claim 1 comprising: 
30providing a reward pool managed by the at least one remote server(Barrs Abstract Figure 2; Paragraphs [0008], [0027], [0031]); 
17randomly selecting the winning account from among the user accounts in the matching group (Bramwell Col 8:3-21; 8:57-9:5; 21:4-29, 22:65-23:33; Barrs Paragraph [0018]); and 
transferring the reward pool into the financial account of the winning account with the at least one remote server (Barrs Abstract Figure 2; Elm 212).  

Claim 8: The combination of Bramwell, Barrs & Blintliff teaches the method for executing a user-guided lottery, the method as claimed in claim 1 15comprising: 
sending a lottery result notification to the winning account with the at least one remote server (Bramwell Col 8:57-9:5; 22:65-23:33 & Barrs Paragraph [0023]).


Response to Arguments
Applicant's arguments filed September 30th, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 5 and 6, the applicant presents various arguments against the rejection of claims under 35 U.S.C. §101 including, that the inclusion of servers and computing devices is significantly more than abstract methods of organizing human activity, and that the decision in BASCOM Global Internet Services v. AT&TMobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) supports their position.
Responsive to the preceding it is respectfully noted “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer utilized merely as tool to implementation of the covered abstract idea in a manner that the courts and MPEP 2106.05(f) have noted as not being sufficient to support the presence of significantly more than the identified abstract idea.
In BASCOM Global Internet Services v. AT&TMobility LLC, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements.  Specifically, when considered as an ordered combination the court identified the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user as representing a non-conventional and non-generic arrangement of the additional elements wherein such merged the benefits of remote based filtering tools and personal based filtering tools to create a unique beneficial arrangement that was not separately available with either of these known arrangements for filter tools previously.  With relation to the preceding the presented arguments do not identify how the claimed invention when considered as an ordered combination provides significantly more than a conventional or generic arrangement of known hardware executing algorithm or how such provide for a unique beneficial arrangement that was not separately available with the claimed elements previously and in a manner that would separate the claimed invention from the specific arrangement as cautioned against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  

Continuing on page 6 of the above dated remarks the applicant proposes that the presented amendments have addressed issues that caused the rejection of claims under 35 U.S.C. §112.
Responsive to the preceding the rejection of claims under 35 U.S.C. §112 as previously applied has been withdrawn in view of the applicant presented amendments.

Concluding on pages 7-9 of the above dated remarks the applicant presents various arguments against the rejection of claims under 35 U.S.C. §103 including: 
i) that the prior art of Bramwell teaches grouping players according to either the selections of each player and or a player invite relating to the same but such would not encompass the claimed receipt of a group creation command presented in claim 1; ii) that the prior art combination does not teach the transfer of a bonus incentive to the financial account of a user account with a remote server; and iii) that Blintliff does not teach allocating a portion of the reward pool as a service fund.
Responsive to the preceding the following is respectfully noted:
i.a) The claim limitations concerning group creation are presented in claim 3 but not claim 1 and accordingly cannot fairly distinguish between claim 1 and the applied prior art combination as proposed.  Additionally, the claimed features concerning group creation of claim 3 do not fairly distinguish from the prior art teaching of Bramwell as applied since the action of one or more user cause the creation of a group untied by related selection criteria wherein that common criteria is a selection criteria for the user group;
ii.a) in at least so much as the prior art of Barrs provide a player an entry into a free or consolation game it additionally provides the player with the opportunity to receive a prize or award tied to that game in their financial account; and
iii.a) Blintliff teaches allocating a portion of the reward pool as a service fund as an alternatively described expenses portion (Bintliff Col 17:14-41).
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715